DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites “an end of the isolator is connected to the third end of the first wavelength division multiplexer, and the other end thereof is connected to an end of the second wavelength division multiplexer”. It is unclear if "the other end thereof” refers to the other end of the first WDM or the other end of the isolator. It is assumed the claim recites “an end of the isolator is connected to the third end of the first wavelength division multiplexer, and the other end of the isolator is connected to an end of the second wavelength division multiplexer”. 
Regarding claim 3, the claim recites “an end of the signal amplifier is connected to the third end of the first wavelength division multiplexer, and the other end thereof is connected to an end of the second wavelength division multiplexer”. It is unclear if "the other end thereof” refers to the other end 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-8 of U.S. Patent No. 11,231,299 (hereinafter Shang et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because Shang et al. disclose the limitations of claims 1-8.

Regarding claim 1, Reference application discloses: an EHz ultrafast modulated pulse scanning laser, wherein the laser comprises a pump laser source, a first wavelength division multiplexer, a cascaded phase-shifted fiber grating, a second wavelength division multiplexer, a plurality of electro-optic modulators, and a controller to which the plurality of electro-optic modulators are connected, wherein an output end of the pump laser source is connected to a first end of the first wavelength division multiplexer; the cascaded phase-shifted fiber grating is composed of a plurality of phase-shift gratings that are engraved on a doped fiber, the phase-shift gratings having different central window wavelengths and a wavelength interval between the adjacent central window wavelengths being a preset fixed value, and the cascaded phase-shifted fiber grating is connected to a second end of the first wavelength division multiplexer; a third end of the first wavelength division multiplexer is connected to an end of the second wavelength division multiplexer; a laser light output from respective wavelength output channel of the second wavelength division multiplexer is transmitted to respective one of the 

Regarding claim 2, Reference application discloses: wherein the laser further comprises an isolator, wherein an end of the isolator is connected to the third end of the first wavelength division multiplexer, and the other end thereof is connected to an end of the second wavelength division multiplexer (claim 5).

Regarding claim 3, Reference application discloses: wherein the laser further comprises a signal amplifier, wherein an end of the signal amplifier is connected to the third end of the first wavelength division multiplexer, and the other end thereof is connected to an end of the second wavelength division multiplexer (claim 6).

Regarding claim 4, Reference application discloses: wherein the cascaded phase-shifted fiber grating is composed of N numbers of sub cascaded phase-shifted fiber gratings connected in parallel, where N≥2, wherein the phase-shift gratings are engraved on the doped fiber of each of the sub cascaded phase-shifted fiber gratings, the phase-shift gratings having different central window wavelengths and a wavelength difference between the adjacent central window wavelengths being a first preset fixed value; and the first preset fixed value is N times of the wavelength interval between the wavelengths output by the cascaded phase-shifted fiber grating (claim 7).

Regarding claim 5, Reference application discloses: the pump laser source comprises a first sub pump laser source and a second sub pump laser source, and the first wavelength division multiplexer 

Regarding claim 6, Reference application does not discloses: wherein the wavelength interval between the adjacent central window wavelengths is greater than or equal to 0.2 nm.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, an EHz ultrafast modulated pulse scanning laser comprising a cascaded phase-shifted fiber grating having different central window wavelengths and a wavelength interval between the adjacent central window wavelengths.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the wavelength interval between the adjacent central window wavelengths by routine experimentation.

Regarding claim 7, Reference application discloses: wherein the system comprises the EHz ultrafast modulated pulse scanning laser according to claim 1 (claim 1).

Regarding claim 8, Reference application discloses: wherein the system further comprises a circulator, a sensing fiber, a coupler, a first interference arm, a second interference arm, Faraday rotation mirrors, and a phase demodulator, wherein an output end of the EHz ultrafast modulated pulse scanning laser is connected to a first end of the circulator, a second end of the circulator is connected to the sensing fiber, and a third end of the circulator is connected to a first end of the coupler; a second end of the coupler is connected to an end of the first interference arm and an end of the second interference arm, respectively, the other end of the first interference arm and the other end of the second interference arm are connected to respective one of the Faraday rotation mirrors, respectively, and lengths of the first interference arm and the second interference arm are not equal; and the phase demodulator is connected to a third end of the coupler, and is configured to demodulate a phase change caused by a disturbance signal in the sensing fiber (claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Williams et al. (2003/0219257) (Fig. 9, [0058]-[0060]). Liu (2005/0053101) (Fig. 5A, [0027]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828